                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                           CASE NO.: 19-CV-61457-SMITH/VALLE

OSCAR J. NAVIA,

       Appellant,

v.

ROBIN R. WEINER,

      Appellee.
__________________________________/

                                             ORDER

        THIS CAUSE is before the Court upon pro se Appellant Oscar J. Navia’s Motion for

Extension of Time (ECF No. 12). Appellant seeks a 30-day extension to file his opening brief,

which was due on August 12, 2019. Upon consideration, it is hereby

       ORDERED AND ADJUDGED that the Motion (ECF No. 12) is GRANTED, nunc pro

tunc. Appellant shall have until no later than September 11, 2019 to serve and file his brief in this

matter. Appellant is warned, however, that going forward, he must adhere to all Federal Rules of

Civil Procedure and Local Rules for the Southern District of Florida, including Local Rule

7.1(a)(3)’s conferral requirements. See https://www.flsd.uscourts.gov/sites/flsd/files/2018-Local-

Rules.pdf. Future motions that do not comply with these Rules will be stricken.

       DONE AND ORDERED in Fort Lauderdale, Florida this 13th day of August, 2019.




                                                      RODNEY SMITH
                                                      UNITED STATES DISTRICT JUDGE
cc: All counsel of record; Oscar J. Navia, pro se
